Citation Nr: 0811648	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-41 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, and 
if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1987 to 
July 1993.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A hearing was held before the undersigned Acting Veterans Law 
Judge via videoconference in November 2007.  The veteran 
submitted evidence at that hearing with a signed statement 
that she waived RO consideration of the additional evidence.  
See 38 C.F.R. §§ 20.1304(a) (2007) (evidence received at a 
Board hearing is considered submitted within 90 days of 
certification to the Board). 38 C.F.R. § 20.1304(c) (if 
evidence is accepted by the Board, it need not be submitted 
to the agency of original jurisdiction if the veteran waives 
that procedural right).  Accordingly, that evidence was 
accepted by the Board and considered in deciding this appeal.   


FINDINGS OF FACT

1.  An unappealed December 1994 rating decision denied the 
veteran's claim for service connection for a low back 
disability.  

2.  Evidence has been received since the last, prior, final 
denial on any basis, in December 1994, which, when considered 
in conjunction with the record as a whole, constitutes 
existing evidence not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of 
the evidence previously considered, and raises a reasonable 
possibility of substantiating the claim. 

3.  The veteran sustained a low back injury during service. 

4.  The veteran has been diagnosed with status post lumbar 
laminectomy with sciatica of the right lower extremity, with 
a history of degenerative disc disease.  

5.  The veteran's current low back disability is related to 
the injury incurred during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2007).

2.  The criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim To Reopen 

A. Last, prior, final decision denying service connection for 
a low back disability

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In May 1994, the veteran filed a claim for service connection 
for a low back disability.  In December 1994, the RO denied 
that claim.  The RO explained that although there was a 
record of treatment for low back pain, strain, no permanent 
residual or chronic disability was shown by service medical 
records or records after service.  No evidence connecting the 
then-current back pain to the inservice back condition was 
submitted.  The veteran was notified of the adverse decision 
in December 1994, but she did not file a notice of 
disagreement with respect to that decision.  The decision 
therefore became final.  38 C.F.R. § 20.302(a).  That 
December 1994 rating decision is the last, prior, final 
decision that denied service connection for a low back 
disability.  

B.  New and material evidence 

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the December 1994 rating decision, the RO has received 
much evidence.  As relevant here, the March 2004 report by 
Dr. Jasmine Moini constitutes new and material evidence 
sufficient to warrant reopening the veteran's claim for 
entitlement to service connection for a low back disability.  
Dr. Moini's March 2004 report is evidence that was not 
previously submitted to agency decision makers before the 
December 1994 last, prior, final decision denying service 
connection for a low back disability.  Thus, it is new 
evidence within the meaning of 38 C.F.R. § 3.156(a).     

That report is also material.  The existence of a 
relationship between the current disability and an inservice 
injury or disease is one of the requirements for establishing 
service connection.  38 C.F.R. § 3.303.  The RO's denial of 
the claim in December 1994 was based on the fact that there 
was no relationship between the veteran's current back 
disability and the inservice back condition.  But Dr. Moini's 
March 2004 report included her medical opinion that the 
initial trauma to the veteran's back occurred while she was 
in the military and that injury has become more pathological 
and symptomatic over time.  As a result, the report by itself 
relates to an unestablished fact necessary to substantiate 
the claim.  That report is thus material within the meaning 
of 38 C.F.R. § 3.156(a).     

It also meets the other two requirements for new and material 
evidence sufficient to warrant reopening a previously-denied 
claim-evidence that is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and that must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Since there was no definite nexus 
opinion of record at the time of the December 1994 rating 
decision, Dr. Moini's medical opinion is neither cumulative 
nor redundant of the evidence before the agency 
decisionmakers in December 1994.  And since Dr. Moini is a 
medical professional capable of providing competent medical 
judgments, the report raises the reasonable possibility of 
substantiating the claim.  Since Dr. Moini's March 2004 
report meets all of the requirements for new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a), the 
claim is reopened. 

II.  Service connection for a low back disability 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

In this appeal, there is no controversy with respect to the 
first requirement.  The veteran has been diagnosed with 
status post lumbar laminectomy with sciatica of the right 
lower extremity, with a history of degenerative disc disease.  
She thus has a current low back disability.  

As to the second requirement-that a disease or injury was 
incurred during service-the veteran was treated a few times 
during service for back strain.  Her military records show 
that as a materials specialist, she was required to lift 
boxes.  She testified that these boxes ranged from 15 to 55 
pounds.  Transcript, pp. 5-6;  see also August 1989 Pregnancy 
Workplace Interview (supervisor confirms that her job 
involves lifting, bending, pulling, and working at heights); 
August 1989 Environmental Health Consultation Sheet (as a 
Material Facility Specialist, the veteran's duties are mostly 
manual in nature, i.e., works on lifting materials (bulk 
issue and office supplies), placing them on carts to 
transport or uses forklifts to palletize or transport).  It 
is not clear whether the injury was incurred as a result of 
the June 1988 incident (diagnosed as lumbar strain), the 
February 1992 incident (diagnosed as lumbar strain), or some 
other incident.  See, e.g., July 1992 treatment records of 
Dr. Frisbee (veteran complained of lower back pain with leg 
pain, for which he recommended bed rest).  

Nevertheless, the record shows that the veteran incurred a 
low back injury during service. While the report itself is 
not in her service medical records, an August 1992 examiner 
recorded that an X-ray showed transitional vertebrae with 
sacrilization of L-5 and slightly narrowed disc space at L4-
L5.  She was diagnosed with sciatica and sent to physical 
therapy.  She also was prescribed a lumbosacral corset, which 
the February 1993 examiner noted she had been wearing for 
several months.  At her April 1993 separation examination, on 
the medical history form, the veteran marked that she had 
recurrent back pain.  The examiner conducting her separation 
examination checked the box for normal spine, but in the 
space for comments on the examination report, did not address 
her notation of, or history of, recurrent back pain.  Nor did 
he address her recurrent back pain in the space for comments 
on her report of medical history form.    

Post-service records also show that the veteran injured her 
low back during service. Even if a disability is not clearly 
a chronic condition during service, continuity of 
symptomatology can support the service connection claim.  
38 C.F.R. § 3.303(b).  In this regard, in June 1994, eleven 
months after service, the veteran was given a VA compensation 
and pension (C&P) examination.  An X-ray was taken that 
showed no significant abnormality of the lumbar spine and 
sacro-iliac joints preserved.  Yet, while the June 1994 
examiner noted that X-ray report, he nevertheless diagnosed 
the veteran with recurrent low back pain with a history of 
sciatica.  No nexus opinion was provided by that examiner; 
yet that diagnosis shows at a minimum, that the veteran's low 
back pain symptoms had continued shortly after discharge.  

The next medical treatment report in the claims file about 
her low back is a November 1999 VA treatment record that 
merely reflects that the veteran's back spasm (for which she 
had been prescribed Flexeril) was clinically stable in a 
satisfactory condition.  That record also shows that she had 
continuity of low back symptoms after service.  

In addition, the veteran is competent to present sworn 
testimony that her back pain was chronic for many years after 
service.  Transcript, pp. 15-20.  Falzone v. Brown, 8 Vet. 
App. 398, 405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence).  And 
her explanation-that with two small children to care for, 
since she already had a prescription for muscle relaxants and 
had been told to take over-the-counter analgesics for the 
pain, she did not regularly seek medical attention for her 
back pain until it began to interfere with her work-is 
credible.   Transcript, p. 18.   

Given the inservice X-ray report, the severity of her 
condition in August 1992 that required her to wear a 
lumbosacral corset for several months, the diagnosis of 
recurrent low back pain with a history of sciatica within one 
year of discharge, her competent and credible sworn testimony 
of continuity of symptoms that ultimately required surgery, 
and her contemporaneous report of recurrent low back pain on 
her July 1993 separation medical history form, the record 
establishes that the veteran incurred a low back injury 
during service.  See also 38 U.S.C.A. § 5107(b) (when there 
is an approximate balance of positive and negative evidence 
about a claim, reasonable doubt should be resolved in the 
claimant's favor); 38 C.F.R. § 3.102.  Thus, the second 
requirement for service connection has been satisfied.  

Two physicians competent to provide medical evidence were 
asked to provide an opinion as to whether the veteran's 
current back disability was related to an inservice injury.  
The March 2005 C&P examiner reviewed the claims file and 
conducted an examination.  Because the initial injury 
occurred in 1988 and the veteran's surgery was in 2003, that 
examiner was unable to say with any certainty whether the 
inservice events of back strain were causally related to her 
condition in March 2005.  In addition to citing to X-ray and 
MRI reports showing L5/S1 degenerative changes, the examiner 
noted the June 1994 VA normal lumbar X-ray.  The 15 years 
between the incident and surgery made it difficult for that 
examiner to assess causality.  The C&P examiner concluded 
that the condition may or may not have evolved without a 
muscle strain incident in 1988, but that was unknown.  The 
C&P examiner stated that the issue could not be resolved 
without resorting to mere speculation.  

The veteran asked her primary physician (Dr. Moini) to 
provide an opinion as to whether her current low back 
disability was related to an injury or disease incurred 
during service.  The veteran testified that she provided 
Dr. Moini with copies of her service medical records to 
review.  (Transcript, p. 30.)  It is not clear whether Dr. 
Moini had a copy of the June 1994 normal VA X-ray report.  
Dr. Moini pointed out that the inservice August 1992 X-rays 
showed an L5/S1 narrowing.  The doctor noted that prior to 
the veteran's February 2003 initial visit, she had been 
receiving treatment for her low back by a chiropractor and 
other physicians.  See July 1992 treatment records of 
Dr. Frisbee (veteran complained of lower back pain with leg 
pain, for which he recommended bed rest).  Dr. Moini 
concluded that the veteran suffered an initial trauma to her 
back during the period from 1988 to 1993, while in the 
military, causing pain and radiculopathy.  Over the ensuing 
years, degenerative changes and continued lifting, bending, 
etc., contributed to making the pathology worse in her lumbar 
spine.  She explained that these types of injuries usually 
have a starting point and become more pathological and 
symptomatic as time goes on due to continued use of the back, 
aging, type of work environment, and weight.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, the 
March 2003 C&P examiner did not discuss the veteran's 
inservice condition.  Although an examination of the veteran 
was conducted, the examiner was unable to reach a definite 
conclusion about whether the current back disability was 
related to service.  However, that examiner did not state 
that the current condition could not be related to service; 
rather, the conclusion was that it may or may not be related.  

On the other hand, Dr. Moini discussed the veteran's 
inservice back treatment.  She also had conducted a thorough 
examination of the veteran in February 2003 and at various 
times since then.  When she initially examined the veteran in 
February 2003, she noted that the veteran had been receiving 
treatment for low back pain since service, which is 
consistent with the veteran's sworn testimony.  Transcript, 
pp. 15-20.  She also provided a logical rationale for her 
conclusion by pointing out the progressive nature of the 
veteran's condition.  Since her opinion rests on service 
medical records that she cited, is consistent with the 
competent and credible lay testimony of the veteran, and 
contains a logical rationale, the Board assigns greater 
probative value to Dr. Moini's nexus opinion.  Accordingly, 
the record establishes that the veteran's current low back 
disability is related to her inservice low back injury.  

In summary, all three requirements for service connection 
having been met, the veteran's claim for entitlement to 
service connection for a low back disability is granted.  

III.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159 
(2007).  Any errors with respect to VA's duties to notify and 
to assist the veteran are harmless here because the veteran's 
claim for service connection has been granted in full.  Thus, 
the purposes for the notification and assistance have been 
met.  




ORDER

The claim of entitlement to service connection for a low back 
disability is reopened, and service connection for a low back 
disability is granted.  



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


